Citation Nr: 1234301	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  97-29 553 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to disability compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder claimed as due to VA medical treatment.

2.  Entitlement to an initial rating higher than 10 percent for the service-connected hepatitis C infection.

3.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied compensation for a psychiatric disorder under 38 U.S.C.A. § 1151.  Also on appeal are a March 1999 RO rating decision that denied entitlement to a TDIU and a September 2006 RO rating decision that granted compensation under 38 U.S.C.A. § 1151 for hepatitis C infection and assigned initial rating of 10 percent effective from November 30, 2004.

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in December 2002, and in September 2006 he testified in a hearing before the undersigned Veterans Law Judge in a hearing at the RO.  Transcripts of both hearings are of record.

These issues have been remanded to the Originating Agency on multiple occasions, most recently in February 2011.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran does not have an additional psychiatric disorder that is proximately caused by treatment received from VA.

2.  From November 30, 2004, the Veteran's hepatitis-C infection has been manifested by abdominal pain but has not required dietary restriction or continuous medication, and has not resulted in incapacitating episodes.

3.   The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  Benefits pursuant to the provisions of 38 U.S.C. § 1151 for additional psychiatric disability caused by VA medical treatment are not warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2011).

2.  The criteria for a rating higher than 10 percent for hepatitis-C infection are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2011)

3.  The criteria for award of a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was not provided complete notice until after the April 1997 and March 1999 rating decisions on appeal.  Nevertheless, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of any of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  



The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes VA and non-VA inpatient and outpatient records were obtained.  The Board previously remanded the case for additional VA examination medical and psychiatric examinations.  The medical examination was performed in April 2011; the Board has carefully reviewed the examination report and finds it substantially complies with the requirements articulated by the Board.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran failed to report for the scheduled VA psychiatric examination; when a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a).

The Board at this point acknowledges that in a claim of entitlement to compensation for disability under 38 U.S.C.A. § 1151, the duty to assist requires VA to request access to any quality assurance records or documents relevant to the claim, provided the claimant provides information sufficient to locate those records or documents.  VAOPGCPREC 1-2011 (April 19, 2011); Hood v. Shinseki, 23 Vet App (2009).  In this case, the RO sent letters to VHA in May 1992 and October 1992 requesting access to records of any quality assurance investigation that may have been conducted in response to the VA surgery cited by the Veteran.  A memorandum dated in November 1992 states VHA responded that no administrative or quality assurance investigation had been conducted.  Further, the surgery in question was performed in July 1989, and it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  The Board accordingly finds that the conditions specified by Hood are not applicable and that a remand for quality assurance records at this point is unlikely to produce evidence relevant to the claims.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was afforded a hearing before the Board in September 2006 at which he was represented by a service representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits; specifically, the VLJ elicited testimony regarding the circumstances of the surgery in question and the Veteran's medical and psychiatric symptoms since that surgery.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as additional treatment records not associated with the file.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits (specifically, he described the circumstances of his surgery and his consent to surgery).  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the appeal based on the current record.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Medical examination is not required at this point because the Veteran's current symptoms are not at issue.  In sum, the Board is satisfied that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.


Entitlement to Compensation under 38 U.S.C.A. § 1151

Applicable Laws and Regulations

Under the provisions of 38 U.S.C.A. § 1151, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  

Claims for compensation under 38 U.S.C. § 1151 that were submitted prior to October 1, 1997, are adjudicated under the provisions of 38 C.F.R. § 3.358, while claims submitted on or after October 1, 1997, are adjudicated under the provisions of 38 C.F.R. § 3.361; see VAOPGCPREC 40-97.  As the instant claim was filed in October 1996, 38 C.F.R. § 3.358 applies to this case.  

Where it is determined there is an additional disability resulting from a disease or injury of aggravation of an existing disease or injury suffered as a result of VA hospitalization, medical or surgical treatment, examination, or vocational rehabilitation training, compensation will be payable for such additional disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, the veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury, each body part involved being considered separately.  As applied to medical or surgical treatment, the physical condition prior to the disease or injury will be the condition that the specific medical or surgical treatment was designed to relieve.  38 C.F.R. § 3.358(b)(1).

Compensation will not be payable under 38 C.F.R. § 3.358 for the continuance or natural progress of the disease or injury for which the hospitalization, medical or surgical treatment, or examination was furnished, unless VA's failure to exercise reasonable skill and care in the diagnosis or treatment of that disease or injury caused additional disability or death that probably would have been prevented by proper diagnosis or treatment.  38 C.F.R. § 3.358(b)(2).

Under 38 C.F.R. § 3.358(c), the following considerations will govern in determining whether such additional disability resulted from a disease or an injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination:

(1)  It will be necessary to show that the additional disability is actually the result of such disease or injury or aggravation of such disease or injury or an aggravation of an existing disease or injury and not merely coincidental therewith.

(2)  The mere fact that aggravation occurred will not suffice to make the additional disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.

(3)  Compensation is not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the veteran, or in appropriate cases the veteran's representative.  "Necessary consequences" are those that are certain to result from or were intended to result from the examination or medical or surgical treatment administered.  Consequences otherwise certain to result from a treatment will not be uncertain or unintended solely because they had not been determined at the time consent was given that treatment would in fact be administered.
  
Of note, prior to October 1, 1997, compensation under 38 U.S.C.A. § 1151 does not require that a veteran show fault or negligence on the part of VA in order to be eligible for compensation benefits for a disability resulting from VA medical treatment or vocational rehabilitation.  See Brown v. Gardner, 115 S. Ct. 552 (1994).  However, neither the Gardner case, nor the new regulation adopted in its wake, changed the statutory requirement that there be additional disability or death as a result of VA treatment.  Under the provisions of 38 C.F.R. § 3.358 as in effect from 1996, it must be shown that additional disability or death actually resulted from VA treatment or examination and was not merely coincidental with it.  38 C.F.R. § 3.358(b),(c) (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran contends that he has a psychiatric disorder related to VA abdominal surgery performed in July/August 1989.

Historically, in August 1983 the Veteran displayed erratic and aggressive behavior toward the staff while he was receiving inpatient VA treatment for acute prostatitis.  The clinician noted that psychiatric counseling was warranted.  

In March 1984 the Veteran presented to the VA urology clinic demanding pain-killing shots for reported kidney stones; the VA urologist denied shots because examination and diagnostics did not confirm any genitourinary disorder, at which point the Veteran became hostile and threatened to kill numerous attending VA medical personnel including the urologist.  The urologist requested psychiatric consultation on an emergency basis, but the Veteran refused treatment, stating he had not received what he wanted.  The urologist's diagnosis was no urological pathology and emotional instability.

The Veteran had a VA compensation and pension (C&P) examination in April 1988 in which there is no mention of current psychiatric diagnosis or treatment.  The examiner stated there was no evidence of current neuropsychosis or organic brain disease.

In regard to the surgery on which the claim was based, the Veteran was admitted for VA treatment on July 18, 1989, for epigastric pain.  Esophagogastroduodenoscopy (EGD) showed a penetrating large ulcer in the gastric antal area, and the Veteran thereupon underwent a hemigastrectomy with trunkal vagotomy on July 20, 1989.  During the postoperative period he had a reexploration of the abdomen on August 3, 1989, performed due to a small bowel obstruction with increasing pain; the exploration revealed a gangrenous change that caused the surgeon to perform a segmental resection of the small bowel.  Both procedures cited above were performed by the same surgeon.  The Veteran subsequently developed an abdominal wound infection, and because he was discontented and demanding his care was transferred to a different surgeon, who opened the infected abdominal wound under local anesthetic for drainage and debridement.  The Veteran's wound improved dramatically thereafter, but he continued to be very demanding and discontented, including demanding prescription-strength pain medication that was not felt to be clinically warranted.  The Veteran discharged himself against medical advice on September 5, 1989.

In February 1990 the Veteran underwent VA inpatient treatment for gastric pain.  The clinical diagnosis on discharge was alcoholic gastritis.  The only psychiatric abnormality of record was diagnosed alcohol abuse.   

The Veteran was treated at United Samaritan Medical Center in April-May 1990 for history of severe depression and homicidal threats (specifically, the Veteran was threatening to kill the VA surgeon who had operated on him the previous year).  The Veteran complained the surgery had left him with various residual complications including impotency.  After one week of inpatient psychiatric treatment the Veteran was transferred to VA for follow-up in May 1990; the discharge diagnosis was major depression, recurrent-type with homicidal threats; schizoaffective disorder; and, episodic alcohol abuse.

In May 1990 the Veteran submitted a claim for service connection for a severe neuropsychiatric disability, claimed as schizophrenia.
  
Also in May 1990, the Veteran was referred for VA psychiatric evaluation after expressing homicidal ideation toward the VA surgeon had performed the operations in July and August 1980 cited above.  The Veteran stated the bowel resection had been unnecessary and had resulted in sexual dysfunction as well as a long disfiguring scar.  During the course of treatment the Veteran made numerous physical complaints that could not be substantiated by diagnostic evaluations and continued to demand prescription-strength pain medications.  The Veteran stated he felt discriminated against by VA but also violated pass privileges and returned to the ward intoxicated.  He was discharged to outpatient status in July 1990; the discharge diagnosis was adjustment disorder with mixed emotional features, mixed substance abuse (prescription drugs, alcohol and possibly barbiturates) and unspecified personality disorder.

Of note, during the May 1990 inpatient admission cited above the clinician noted the Veteran to be showing dependence on prescription medication, and that drug-seeking behavior including increase of subjective pain was to be expected.  

The Veteran had a VA C&P examination in September 1990 in which he complained of abdominal pain after stomach surgery.  Physical examination showed a keloid surgical scar and tenderness over the abdomen; psychiatric examination showed depression and poor emotional control.  The psychiatric diagnosis was borderline personality.  

The Veteran received inpatient treatment in August-September 1990 for physical complaints (neck pain radiating down the left arm).  During inpatient treatment he was abusive toward medical providers and was observed to drink alcohol and absent himself from the ward without permission.  Discharge diagnosis in relevant part was adjustment disorder with mixed emotional features, mixed substance abuse of prescription drugs and status post gastrectomy.

One day after the September 1990 discharge from inpatient treatment cited above the Veteran presented for readmission, stating he was depressed from various problems.  He remained in inpatient treatment until November 1990.  The Veteran reported he was very angry at the VA surgeon who had operated on him in July 1989.  The psychiatric clinic contacted the surgical clinic, which advised that the Veteran was exaggerating his pain symptoms because of his nervous condition.  The discharge diagnosis was dysthymic disorder (misprinted as "dypneic disorder" in the typed inpatient treatment note, but clearly "dysthymic disorder" in the handwritten notes).
 
The Veteran had VA inpatient detoxification treatment during the period November-December 1990 following increased alcohol and drug use.  Discharge diagnosis was continuous substance abuse (alcohol and cannabis); history of dysthymic disorder; borderline personality disorder; irritable bowel syndrome (IBS); status post gastric resection in 1989; and, rule out diverticulosis, pancreatitis and IBS.

A December 1990 VA mental health clinic (MHC) treatment note shows history of alcohol dependence, borderline personality, history of dysthymic disorder and IBS.  However, the Veteran denied using alcohol or drugs and stated his problem stemmed from the "operation on his bowels" rather than from alcohol.
  
The Veteran was admitted to VA inpatient psychiatric treatment in June 1991 after exhibiting violent behavior in his residence.  During treatment he had X-rays of the abdomen, which were normal.  He also complained of abdominal bloating and pain, but surgeons were unable the pinpoint the exact cause of the reported pain and the visible abdominal distention resolved spontaneously.  During treatment the Veteran absented himself without permission to go to a tavern; he refused to answer questions but his companions admitted to imbibing.  The Veteran was thereupon discharged from inpatient treatment in July 1991 on an irregular basis.  Discharge diagnosis was adjustment reaction with mixed emotions, depressed and angry. 

In October 1991 the Veteran was afforded a VA C&P examination in which he reported one-third of his stomach had been removed and he complained of postoperative adhesions causing diffuse abdominal pain.  The clinical diagnosis recorded was adjustment disorder mixed emotions.

A contemporaneous examination by a VA social worker noted the Veteran was discharged from service with a general discharge after being absent without leave (AWOL).  The Veteran denied having had any psychiatric problems prior to his abdominal surgery in 1989, and complained that post-operative adhesions caused physical and emotional pain.  The social worker noted continued diagnosis of adjustment reaction with mixed emotions.

The Veteran filed a claim for compensation benefits under 38 U.S.C.A. § 1151 on October 1991, contending that he had been offered a settlement by VA under the Federal Tort Claims Act for damages including psychological anguish resulting from his gastric ulcer surgery.  The RO denied the claim by a rating decision in January 1992, and the Veteran filed a Notice of Disagreement (NOD) in April 1992.

The Veteran received inpatient VA psychiatric treatment in July 1992 after an episode of violence toward his girlfriend.  After five days of treatment he was given a therapeutic leave of absence, from which he did not return.  He was accordingly given an irregular discharge.   Diagnosis continued to be adjustment disorder with depressed mood.

The Veteran had VA inpatient treatment from August 1992 to January 1993 (he was readmitted three days after his previous discharge for unauthorized absence).  The Veteran stated that he intended to leave as soon as his anticipated Social Security Administration (SSA) disability payments began. He was afforded therapeutic leave in January 1993 to pick up his reported SSA check; he called to report that no SSA check had arrived but he did not intend to return.  He was accordingly discharged once again on an irregular basis, with discharge diagnosis of adjustment disorder with mixed emotional features.   It was noted that at the time his of irregular discharge the Veteran was in good stable condition, with no evidence of acute psychosis or depression.     

The Veteran received inpatient treatment in September-October 1993.  He reported he was there because he had not received his Supplemental Security Income (SSI) check.  The Veteran was noted to have a past history of numerous hospital treatments for vague complaints and behavior problems, as well as drug and alcohol abuse.  The Veteran further reported chronic stomach problems because of gastrectomy in the past, but he had no acute physical problems at the time of admission.  In October 1993 the Veteran was apprehended by police in an intoxicated condition and returned to the hospital.  He requested release and was discharged, having no indication of current acute depression or psychosis.  Discharge diagnosis was adjustment disorder with mixed emotional features and episodic alcohol abuse. 

The Veteran was afforded a VA C&P psychiatric examination in December 1993 during which he reported having had depression since the time of his stomach surgery.  The examiner noted objective clinical findings and diagnosed major depressive illness, recurrent.  The examiner did not render an opinion regarding whether or not the diagnosed disorder was related to the Veteran's surgery.

The file contains a VA Voucher dated in November 1991 stating the Veteran had accepted settlement of $7,500.00 in a tort claim against VA under the Federal Tort Claims Act based on a VA surgical procedure  in 1989 to correct a gastric ulcer.

The Veteran had a VA medical examination in September 1995 in which the examiner noted complaints of vague abdominal pain after surgery in July 1989 that reportedly interfered with the Veteran's occupational and social functioning.  The Veteran denied any history of alcohol or drugs.  He denied vomiting, nausea, diarrhea, protracted period of constipation or blood per rectum.  However, he complained of his "very cruel" treatment.  Clinical examination of the abdomen was generally unremarkable.  The examiner's assessment was no abnormalities on physical examination, but an apparent tendency to perseverate on the surgeon and many difficulties with the procedure.  The examiner stated there were no physical abnormalities from a surgical standpoint.  The examiner noted the Veteran requested narcotic pain medication, which was refused.

An addendum to the examination report states a computerized tomography (CT) scan of the abdomen showed no objective evidence of any gastrointestinal problem that could be attributed to the prior abdominal surgery.

A rating decision in December 1995 granted disability for keloid scar (rated as 10 percent disabling) and for abdominal pain (rated as noncompensable).  The rating decision deferred a decision regarding compensation for a psychiatric disorder pending psychiatric examination, but no examination was immediately performed because the RO did not have a current address at which the Veteran could be contacted for scheduling an examination.

The Veteran had an initial VA psychiatric C&P examination in February 1996.  The examiner did not have the claims file, but had a copy of a VA hospital discharge summary in August 1995 for review, which gave a significant collateral history.  The Veteran reported having had an occasional "down" mood since he underwent surgery for peptic ulcer disease in 1989.  The Veteran indicated that he had several complications from the surgery, including infection and small bowel resection.  The Veteran related that these complications led to a prolonged period of hospitalization with subsequent pain and physical limitations.  He stated that he was back on his feet approximately one year after the surgery but that he had episodic depressed mood since that time.  The examiner noted the Veteran's reported medical and social histories in detail; he also performed a mental status examination (MSE) and noted observations.  The examiner stated that the Veteran's problems with substance abuse had been primary over the years and had contributed to fairly significant occupational and social dysfunction.  There was no evidence to support a current diagnosis of major depression.  Instead, the examiner diagnosed current alcohol dependence in early full remission (the Veteran having been incarcerated since November 1995) and history of cocaine abuse.
 
The examiner state the Veteran's symptoms were best understood in terms of his significant substance abuse history, which appeared to be both the cause and the result of his ongoing social and occupational dysfunction.  In specific regard to the Veterans' reported mood disturbance around the time of his surgery, this could possibly be understood in terms of an adjustment disorder, but old medical and psychiatric records were not available for collateral information.  Given the time that had elapsed since surgery, it was unlikely that the Veteran's more recent problems with mood and conduct were related to the surgery.
  
The Veteran submitted a letter in September 1997 asserting that he had been mentally abused by the VA surgeon in 1989 in that the surgeon had insulted the Veteran's sister, and that during postoperative treatment in the intensive care unit the surgeon threw water in the Veteran's face.  The Veteran stated the surgeon's abuse resulted in the Veteran being transferred to the care of a different surgeon.  

In a statement dated in January 2001 the Veteran reported that he was never informed of the risks of the surgery.  The Veteran indicated that he did not have a preexisting psychiatric disorder and that there was no history of a psychiatric disorder in his family.  He stated that his scars from the surgery cause emotional damage due to its appearance when he takes his shirt off.  

In a statement dated in March 2001 the Veteran indicated that he was first prescribed medications and treated for his psychiatric disorder in 1990 after the surgery.

The Veteran submitted a letter in October 2001 asserting he would never be able to take off his shirt in public or be sexually intimate due to the disfiguring scar on his abdomen.  He stated he had been physically and mentally abused by the VA physician who performed the surgery, and that he had been diagnosed with posttraumatic stress disorder (PTSD) as a result of this abuse. 

The Veteran indicated in a statement on VA Form 9 dated in January 2002 that he has emotional pain and injury due to his surgery and due to his inability to find work after the surgery.

At a hearing before a Decision Review Officer in December 2002 the Veteran testified that he developed a psychiatric condition as a result of inappropriate medical treatment at a VA hospital.  The Veteran stated he had been treated for psychiatric symptoms within a year of the surgery in question and that he had been diagnosed with PTSD by a VA provider in 2000.      

In January 2003 the Veteran was admitted for VA inpatient treatment due to increased depression and suicidal ideation.  His current symptoms correlated with multiple life stressors including being recently released from prison after serving a seven-year term for battery, his son being recently sentenced to prison for drug crimes and his daughter being diagnosed with a serious illness.  The Veteran reported being on SSA disability due to "eye and ear problems" but stated he was not receiving his full benefits.  During inpatient treatment the Veteran asserted that he first became depressed after his gastrectomy when he felt the surgeon "hurt him" and he had not been the same since then; he reported he attempted to harm the surgeon one year after the operation, which led to his psychiatric treatment.  Provision diagnosis during treatment included "rule out bipolar" but the eventual discharge diagnosis was recurrent major depressive disorder (MDD) in remission and history of psychosis not otherwise specified (NOS).   

An October 2003 VA MHC treatment note, entered by a pharmacy clinical specialist, shows the Veteran was "let down" on being told that plastic surgery was not an option in addressing the surgery scars on his abdomen.  The Veteran continued to harbor considerable anger toward the VA surgeon who had caused the scarring, but asserted that if were awarded 100 percent rating he would no longer be angry.  The clinician expressed concern about the Veteran's insight into his own anger 14 years after the surgical incident; given the Veteran's primitive defense mechanisms this would continue to be a chronic problem.  The clinical diagnoses entered were major depression; alcohol dependence and cocaine abuse in full remission for six months; history of psychosis NOS; and, adjustment disorder versus body dysmorphic disorder.

In February 2004 the Veteran was afforded a VA C&P psychiatric examination, performed by an examiner who reviewed the claims file.  The examiner noted that a prior examination in February 1996 had not associated the Veteran's psychiatric condition with his surgery, but also noted that examination had been performed without review of the claims file.  The examiner noted that the Veteran's documented medical history in detail.   On review of the Veteran's extensive medical record, the examiner noted there had been concerns about the Veteran's hostility and threats to kill even in 1984, several years prior to the abdominal surgery that was the basis for the present claim.  After surgery the Veteran continued to abuse drugs and alcohol, and was currently diagnosed with MDD and psychosis NOS by history.

The examiner stated an impression that the Veteran's mental health conditions were not due to or exacerbated by his abdominal surgery in 1989.  The examiner provided the rationale that even though the Veteran reported having hostile thoughts and nightmares about the surgeon who had reportedly treated him unfairly, he a noted prior history of having aggressive behavior and of threatening to kill medical staff when things were not going the way he wanted with treatment.  Thereafter, he continued to express threats in environments such as a homeless shelter in 1985 and during inpatient treatment in 1991.  The Veteran also had felony convictions for aggravated battery and for child abuse, and had a number of reported environmental stressors related to his situation after release from incarceration.     

A VA MHC treatment note in December 2004 showed the Veteran was being evicted from his residence because he had relapsed into drug abuse and had allegedly used his residence to "funnel" drugs elsewhere (which he denied).  Current diagnosis was major depression with psychosis NOS, alcohol and cocaine abuse with recent relapse (previously in remission for one year) and adjustment disorder versus body dysmorphic disorder.

The Veteran presented to the VA MHC in September 2005 announcing that he had developed PTSD due to the trauma related to his surgery.  He was unable to verbalize symptoms specifically related to PTSD (hypervigilance/avoidance), only that he believed he had such diagnosis and intended to file a service connection claim for the disorder.  The clinician stated there may be intrusive memories corresponding to his continued anger, but given the Veteran's personality disorder this may be an externalization for financial gain.  The clinician informed the Veteran that per his reports he did not actually have PTSD, which upset the Veteran. 

The Veteran submitted a letter in December 2005 asserting that he had once been a promising singer, but due to severing of the abdominal muscles during VA surgery he longer had the requisite breath control to carry notes.  Thus, he had been deprived of one of the joys of his life.

The Veteran was treated at the VA genitourinary (GI) clinic for his hepatitis-C (HCV) disorder in August 2006.  The GI clinician expressed concerns about the Veteran's mental health and about his use of alcohol, both of which affected his treatment options for HCV.  The GI clinician discussed the situation with a mental health advisor who was familiar with the Veteran's situation.  The mental health advisor stated the Veteran's mood was very much affected by his alcohol and cocaine use and had been more stable when the Veteran quit in the past.  However, the mental health advisor had concerns regarding the Veteran's current motivation and durability.

At a hearing before the Board in September 2006 the Veteran testified that three physicians between 1990 and 1995 treated him for his psychiatric disorder and that during these treatments the Veteran had consistently related his problems began with the surgery.  The Veteran reported that prior to the surgery he was gainfully employed, sang in a choir, and had a singing career.  He stated that after the surgery he lost interest in his singing career and everything started to go downhill.  He related a substantial increase in alcohol consumption to the aftermath of surgery, to include 2-3 week drinking sprees.  The Veteran testified that the scars from the surgery were a continual source of depression.  

The Veteran was brought to the VA emergency room by his landlady in March 2007 for detoxification.  The clinician noted prior history of PTSD and alcohol abuse.  The Veteran smelled of alcohol, but did not appear to be overtly impaired, and because he refused detoxification he was released.

In a statement dated in April 2007 the Veteran stated that his music career was cut short by his service.  He stated that his family did not have any history of any psychiatric disorders and that after the surgery in 1989 the Veteran could not sing anymore or secure gainful employment due to the mental and physical disorders due to the surgery.

The Veteran submitted a letter to the Board in July 2007 that essentially reiterated his previous complaints about having been abused by the VA surgeon in 1989.  He also complained that he had been given inconsistent medical and psychiatric diagnoses over the years and formally requested the Board provide him a complete examination at Walter Reed Medical Center.

(The Board notes that Walter Reed Army Medical Center, since renamed the Walter Reed National Military Medical Center, is a facility administered by the active military; it is not a VA facility and VA has no authority to refer Veterans for treatment or examination at that hospital.)

The file includes a December 2008 VA history and physical (H&P) examination in which the Veteran reported suicidal feelings prompted by having been evicted from the VA domicile following an altercation with another resident.  The H&P note reflected the Veteran to be manipulative and narcotic-seeking; he was observed to be initially holding his abdomen and walking slowly, but as the interview progressed he moved about freely and did not exhibit pain.  The clinical diagnosis was adjustment disorder rule out substance-induced mood disorder; opiate abuse versus dependence; alcohol dependence in remission; and, cocaine abuse in partial remission.

A treatment note dated in April 2009 by a VA psychiatric physician's assistant (PA) states the Veteran complained of mental problems consequent to the VA surgery; the Veteran reported distressing dreams in which the VA surgeon was standing over the Veteran and cutting him.  However, the PTSD screen was negative, indicating that diagnosis of PTSD could not be clinically established.  The recorded diagnosis was depressive disorder NOS and cocaine abuse.  The Veteran was admitted to the substance abuse program but failed to return after going out on pass; he was accordingly discharged from the program on an irregular basis in May 2009.

The Veteran underwent a VA psychology assessment in August 2009.  The psychologist noted documented history of multiple hospitalizations, mostly for substance abuse issues including alcohol dependence, cocaine use, opioid use/dependence and substance-induced mood disorder.  The Veteran also had a personality diagnosis including antisocial personality, personality disorder NOS and the presence of cluster-B traits including antisocial and narcissistic features.  The Veteran had been diagnosed with chronic pain associated with poor outcome after stomach surgery, and there was concern the Veteran had been actively seeking opiates using the stomach pain as a starting point, as well as concerns about malingering to obtain opiates and other benefits.  The psychologist noted the Veteran's account of his substance use was not consistent with the data in his medical record, and that the Veteran appeared to be minimizing the impact of substance use in his life and to be projecting blame onto others for any difficulties he had experienced.  The psychologist's diagnosis was polysubstance use/dependence.

The Veteran was also interviewed by a VA psychiatrist in August 2009, who noted the Veteran to not be a reliable historian, having a history of seeking VA hospitalization in order to obtain shelter; he was suspected of malingering.  The Veteran had no apparent interest or intent in participating in a substance abuse treatment program.  The psychiatrist's diagnostic impression was continuous alcohol dependence, cocaine dependence/abuse in early remission as per patient, and mood disorder NOS.

In December 2009 the Veteran presented to the VA emergency room complaining of severe abdominal pain.  He was found to be essentially normal on examination and became agitated, insisting the tests were wrong.  He refused to leave when discharged, insisting he had a right to remain.  When police arrived to escort him off the premises he suddenly remembered a psychiatric episode and requested psychiatric referral.  He was admitted for psychiatric inpatient treatment with principal diagnosis of alcohol dependence and depression; his condition improved within a few days and he was discharged to outpatient treatment in the substance abuse rehabilitation program (SARP).  He subsequently missed several lectures and was consequently disenrolled from SARP in January 2010.

The Veteran presented to the VA primary care clinic (PCC) in January 2010 requesting pain medication for reported abdominal pain.  The Veteran reported he used alcohol to make the stomach pain go away.  Clinical examination was grossly normal.  The nurse's assessment was chronic service-connected abdominal pain; history of multiple substance abuse including recent alcohol intoxication; hyperlipidemia; gastroesophageal reflux disease (GERD); hypertension; and, hepatitis-C.

The Veteran had a VA physical medicine/rehabilitative services (PM&RS) consult in February 2010 in which he complained of abdominal and left-side groin pain for 20 years.  During examination the Veteran grimaced when talking about pain and superficial tenderness was shown, but when distracted the tenderness at the same site was negative.  There was nonanatomic tenderness on the abdomen away from the site of the surgery.  The physician's assessment was history of chronic pain with traits of drug-seeking behavior.

The Veteran received VA inpatient psychiatric treatment in December 2010 for substance use issues.  Psychiatric diagnosis was alcohol dependency, cocaine addiction, history of marijuana abuse, possible benzodiazepine abuse, substance-induced mood disorder (SIMD) and rule out cognitive disorder.  During inpatient treatment he complained of stomach pain, which was clinically attributed to constipation.  He was discharged because he was discovered be in possession of drug paraphernalia.  At the time of discharge, the Veteran was unable to find placement in a homeless shelter and stated in the presence of witnesses that he intended to simply go downstairs and seek admission into a medical ward.  He was thereupon escorted off the premises by police.

One day after the psychiatric discharge cited above the Veteran presented to the VA medical clinic; his chief complaint was "I need a place to stay."  It was noted the Veteran was banned from Salvation Army and the other available rescue mission had no beds available.  VA services then persuaded the Salvation Army to accept the Veteran.

In February 2011 the Veteran presented requesting a refill of his prescription pain medication, reporting his supply had been stolen.  Soon thereafter the Salvation Army reported the Veteran had been newly banned from that shelter because he was caught selling his prescription medications there.
 
The Veteran was scheduled for a VA psychiatric examination in March 2011 but he failed to report for examination.  Since that time, as documented in VA medical records, he has been treated on numerous occasions for substance abuse and for related mental health disorders (schizoaffective disorder and polysubstance dependence diagnosed in May 2012;  

On review of the evidence above, the Board finds the Veteran has an additional acquired psychiatric disorder since his surgery in 1989.  However, there is no indication such additional psychiatric disability, which has been variously diagnosed, was proximately caused by the VA surgery.  In fact, competent and uncontroverted medical evidence in the form of VA examiners' opinions in February 1996 and February 2004 specifically stated the Veteran's current psychiatric disorders were not caused by the surgery.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

As indicated, the Veteran was scheduled for VA psychiatric examination in March 2011 but did not report; when a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a).  Further, nothing in the treatment record subsequent to February 2004 contradicts the opinions expressed in the examination reports cited above.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers.

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds in this case that the Veteran is not qualified to offer a competent opinion that his psychiatric disorders are proximately caused by his abdominal surgery at VA.  In addition, the Veteran is shown to have made false assertions to VA on a number of occasions; for example, in a treatment note in June 1991 he claimed to have served in combat in Vietnam as a "river rat" and he subsequently reported service in Vietnam to a number of other VA providers, but service in Vietnam is disproved by his service records.  As noted above, the Veteran is shown to be a convicted felon, which indicates bad character, and he is shown to have exaggerated his symptoms for the purpose of malingering and obtaining narcotic pain medications, indicating desire for secondary gain.  Given these factors, the Board also finds him to be not credible, particularly since his assertions are contradicted by medical opinion of record.

In sum, the Board has found the Veteran does not have an additional psychiatric disability that is proximately caused by VA medical treatment.  Accordingly, the criteria for compensation benefits under 38 U.S.C.A. § 1151 (West 1991) are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.    

Evaluation of Service-Connected Hepatitis-C Infection

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's disability is rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354 (hepatitis C or non-A non-B hepatitis).  All ratings require serologic evidence of hepatitis C (HCV) infection.  

A noncompensable (0 percent) rating is assigned for HCV that is nonsymptomatic.  

A rating of 10 percent is assigned for HCV with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A rating of 20 percent is assigned for HCV with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A rating of 40 percent is assigned for HCV with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A rating of 60 percent is assigned for HCV with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  

A rating of 100 percent is assigned for HCV with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  

Note (1) to Diagnostic Code 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354 and under a diagnostic code for sequelae. (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, ``incapacitating episode'' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
  
Evidence and Analysis

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent for hepatitis C.  Evidence relevant to the claim consists of severity of symptoms since service connection was granted effective from November 30, 2004.

A VA outpatient treatment note dated in July 2006 shows the Veteran presented expressing concern about his positive HCV status.  On examination, his abdomen was sore.  The clinician stated the Veteran might not be a candidate for antiviral treatment based on his psychiatric history (per a December 2005 gastrointestinal clinic treatment note, the Veteran had complained of abdominal pain but opioid pain medication was ruled out due to his history of substance abuse), but the gastrointestinal clinic would be asked to reconsider because the Veteran's psychiatric symptoms appeared to have improved recently.  

The Veteran presented to the VA genitourinary clinic in August 2006 for treatment of HCV.  The Veteran denied previous treatment or diagnostic workup.  He also denied jaundice, gastrointestinal bleeds or ascites.  He admitted heavy alcohol use for 20 years to the present, and reported having undergone an alcohol treatment program although nobody had ever advised him to stop completely.  He denied history of liver disease.  The clinician noted observations, including current laboratory results, in details.  The assessment was history of HCV for 17+ years without obvious underlying liver fibrosis.  However, more evaluation was needed; of particular concern was his continued use of alcohol and his mental health.       

An addendum to the August 2006 GI clinic note states that interferon treatment would require a six-month abstinence from alcohol; accordingly, the Veteran was referred to the substance abuse clinic for appropriate treatment.  

The Veteran presented to the VA surgical clinic in October 2006 complaining of left lower quadrant (LLQ) pain.  The clinician stated that the Veteran did appear to be in pain, although his history was suspicious because on previous occasions of reported groin pain the Veteran had presented asking for narcotics and had refused non-narcotic treatment.  The physician prescribed a limited quantity of narcotic pain medications and referred the Veteran for computer tomography (CT) scan, which was performed later the same month and revealed no acute intra-abdominal process other than a renal calculus (kidney stone).

The Veteran returned to the VA clinic in December 2006 complaining of pain in the "liver area" of the left upper quadrant (LUQ).  The Veteran expressed concern that he was having liver problems, but the clinical assessment was viral syndrome.

In January 2007 the Veteran presented to the VA emergency room complaining of abdominal pain that was assessed as possibly due to HCV.  The attending physician determined that postoperative adhesions were the likely source for the chronic intermittent pain.  

In July 2007 the Veteran was afforded a VA C&P liver examination.  It was noted that the Veteran never had any symptoms of his hepatitis other than chronic daily abdominal pain that he reported as 6 out of 10.  The Veteran had some mild diarrhea and constipation that he indicated was related to his narcotic use.  The Veteran did not have any incapacitating episodes.  The Veteran had not lost or 
gained weight.  The Veteran did not have any nausea or vomiting.  Physical examination revealed the Veteran to have a stable weight.  His pulse was 70 and regular.  There were no oral lesions.  There was no sclera icterus.  The lungs were clear to auscultations bilaterally and the cardiovascular examination revealed a regular rate and rhythm without murmur, rub, or gallop.  Abdominal examination revealed a large abdominal scar consistent with his surgery for his gastrectomy.  There was mild, diffuse tenderness throughout the abdomen including rebound tenderness.  The examiner could not palpate liver edge and there was no 
hepatosplenomegaly that could be appreciated.  

The VA clinical impression in February 2007 was chronic intermittent abdominal pain of unknown etiology.

The Veteran presented to the VA gastrointestinal (GI) clinic in March 2008 for treatment of HCV, noted to be naïve to treatment since 1995.  He had no active issues, no easy bruising and no jaundice.  There were no current obvious signs of fibrosis.  

VA echogram/ultrasound of the liver in June 2008 was significant for mild fatty infiltration of the liver; the renal stone was no longer evident and the pancreas was not visualized.

The file includes a December 2009 VA psychology assessment performed for admission to the VA substance abuse rehabilitation program (SARP).  The examiner noted that per the Veteran's self report this would be approximately his eighth episode of substance abuse treatment.  The Veteran indicated an awareness of the connection between his substance abuse and potentially exacerbating liver problems.

The Veteran had a VA examination of the liver in April 2011, performed by a physician who reviewed the claims file and noted the Veteran's documented medical history and current medications in detail.  The examiner noted that there was no record of hemodialysis, and the Veteran had not been labeled by any physician as having incapacitating episodes of HCV.  The Veteran had been documented as having potentially applicable episodes of chronic abdominal pain, but repetitive workups had found such episodes to be due to constipation.  The Veteran had arthralgias, but these were usually related to degenerative arthritis.  The Veteran's weight was grossly stable.  Current ultrasound showed the liver and spleen to be normal in size; the gallbladder was partially constricted but findings were not suggestive of cholecystitis or biliary obstruction.  Clinical examination was grossly normal.  The examiner's diagnosis was mild HCV.  

An April 2012 treatment note by the VA hepatology/HCV clinic shows the Veteran complained of chronic abdominal pain and stated he smoked marijuana for pain relief.  Current labs and liver ultrasound were normal.  The clinical impression was chronic HCV with low viral load and normal liver function tests and normal synthetic function of the liver.  The Veteran was noted to have continued alcohol and drug use, along with chronic underlying psychiatric issues, which inhibited his HCV treatment.  (The Veteran expressed anger at being told to quit alcohol and drugs before he could be afforded HCV therapy, alleging that counselors had previously told him he could smoke marijuana as long as he stayed away from cocaine.)     
 
On review of the evidence above, the Board notes the Veteran has no symptoms shown on examination that are specifically attributed to HCV.  However, he has chronic abdominal pain of "unknown etiology" that is possibly related to postsurgical adhesions, possibly to HCV and possibly to other pathologies.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Accordingly, the RO has rated the HCV at 10 percent based on abdominal pain.

The evidence of record does not show dietary restriction or continuous medication for control of HCV, and alternatively does not show any incapacitating episodes attributed to HCV.  Accordingly, there is no basis on which the Board can assign a schedular rating higher than 10 percent.  Further, the criteria for a rating higher than 10 percent were not shown during any distinct period during the course of the appeal, so "staged rating" is not warranted.  Fenderson, 12 Vet. App. 119.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's HCV disability on appeal, as the functional impairments he describes are specifically incorporated in the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability on appeal, and referral for consideration of extraschedular rating is not warranted.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, entitlement to TDIU is a separate issue on appeal before the Board and will further considered and addressed below.

Based on the evidence and analysis above, the Board finds the criteria for an initial rating higher than 10 percent for HCV are not met.  Accordingly, the appeal must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to TDIU

Applicable Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Marginal employment will not be considered incompatible with a determination of unemployability, if the restriction as to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17.  Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Van Hoose, 4 Vet. App. 361, 363.   

Evidence and Analysis

The Veteran has the following service-connected disabilities (all awarded under the provisions of 38 U.S.C.A. § 1151): abdominal wall pain status post partial gastrectomy with small bowel resection, rated as 20 percent disabling; abdominal scar associated with surgery, rated as 20 percent disabling; and, HCV infection, rated as 10 percent disabling.  His combined evaluation for service-connected disabilities is 40 percent.  Because the three disabilities have a common etiology, they are considered to be a single disability for purposes of evaluating eligibility for a TDIU.

Applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that may be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the earliest date as of which, within the one year prior to the filing of a formal claim for TDIU, the increase in disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The instant formal claim for TDIU was received in September 1998; the Board has accordingly considered evidence of employability since September 1997.

In his formal claim for TDIU, received in September 1998, the Veteran asserted that there is no doubt that he was physically and mentally abused by the VA surgery in July 1989, and that the many resulting physical disorders residual to that surgery had caused him to be essentially unemployable since then.  The Veteran showed an educational level of general equivalence degree (GED) for high school diploma plus nine credit hours at a local community college during the period 1991-1993 working toward an Associate of Sciences degree in electronics.

SSA records show the Veteran had submitted a number of claims for SSA disability and supplemental income prior to his VA surgery in July 1989, asserting he had not been gainfully employed since September 1980 (or, alternatively, since May 1982).  Decisions by SSA Administrative Law Judges dated in August 1977, September 1986, January 1987, January 1988 and May 1989 denied those claims, essentially holding that the Veteran continued to be capable of gainful employment.

Following his VA surgery the Veteran again claimed SSA disability benefits, this time for claimed recurrent major depression (primary diagnosis) and perforated peptic ulcer (secondary diagnosis).  An SSA decision in January 1990 denied disability benefits, based on a finding that the Veteran was capable of gainful employment; this decision was confirmed on appeal by a decision in November 1990.

In a statement dated in January 2001 the Veteran reported that an SSA judge  had found him to be totally disabled and unemployable due to he mental anguish he had incurred as a result of his VA surgery.  The Board notes at this point that the file contains voluminous SSA disability files, all of which indicate that SSA has not found the Veteran to be unemployable due to any specific disability or disabilities.  

At a hearing before a Decision Review Officer in December 2002 the Veteran testified that he lost his job because his employer saw him as a "high risk."  The Veteran stated he was drawing SSA SSI benefits but admitted he did not draw SSA disability benefits per se.  

At a hearing before the Board in September 2006 the Veteran testified that he had lost his job because of the VA surgery.  He stated he had lost his lifting capacity and thus could not perform general labor.  Other companies had reported being unable to hire him because of insurance concerns.  The Veteran stated that he had been employed by an electronics company and was trained to be an electronics engineer, but his attention span had decreased to the point where he could not return to that endeavor.  The Veteran reported that he last worked in 1989 and that he received SSI but did not receive SSA disability because he did not have enough working hours to qualify.

The Veteran submitted a Statement in Support of Claim in April 2007 that essentially reiterated his testimony before the Board.

The Veteran had a VA examination of the liver in July 2007, performed by a physician who reviewed the claims file.  The Veteran denied any symptoms of HCV other than chronic daily abdominal pain, which he rated as 6/10 in severity.  He reported mild diarrhea and constipation related to narcotic use but denied weight fluctuation or incapacitating episodes.  He denied nausea or vomiting.  Clinical examination was grossly normal.  The examiner diagnosed HCV.

The Veteran had a VA examination of the stomach in March 2010 in which he reported that he had not worked in 20 years, since July 1989.  He stated that he was not allowed to return to his job after the VA surgery.  The Veteran stated that he had numerous different jobs between 1972 and 1989, although he could not name them all.  He reported having an educational level of GED plus nine hours of college credit, majoring in political science.  The examiner performed a complete examination of the Veteran's abdomen, including the residual scars, and noted observations in detail.  The examiner stated an opinion that based on the postoperative stomach injury and scars the Veteran had the capacity to work in manual or at a desk job with weight management of not lifting more than 30 pounds.

The file contains extensive records regarding VA inpatient psychiatric treatment in December 2010, during which the Veteran complained of upper digestive problems (attributed to GERD) and lower digestive problems (attributed to constipation).  There was no clinical indication of any current active liver disease.

The Veteran had a VA examination in April 2011, performed by a physician who reviewed the claims file and noted the Veteran's medical, occupational and social history in detail.  The Veteran informed the examiner that after his abdominal surgery in 1989 he was not released to return to work because he was felt to be a high risk for lifting more than 20 pounds.  The examiner performed a clinical examination of the Veteran and noted objective findings in detail.  The examiner stated an opinion, based on review of the claims file and computerized treatment records, that due to the service-connected disabilities (postoperative stomach injury, HCV and third-degree burn) that the Veteran was able to perform manual labor and desk jobs with weight management restrictions.  Although the Veteran had been informed he should not lift more than 20 pounds, he was apparently able to work based on such restriction.  

On review of the evidence above, the Board notes at the outset that the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU, in that he does not have a single service-connected disability rated at least 60 percent disabling, or multiple service-connected disabilities of which one is rated at least 40 percent disabling with combined evaluation of at least 70 percent.  As noted, the Veteran's combined evaluation is 40 percent.  Even though his three service-connected disabilities are considered a single disability toward meeting the requirement of a single disability at least 60 percent disabling, he does not meet the schedular total required under 38 C.F.R. § 4.16(a).

However, because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards cited above.  See 38 C.F.R. § 4.16(b).  

The effect of a service-connected disability appears to be measured differently for purposes of extraschedular evaluation under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The Board must address referral under 38 CFR § 3.321(b)(1) only in cases where the issue is expressly raised by the claimant, or the record before the Board contains evidence of "exceptional or unusual circumstances" indicating the rating schedule may be inadequate to compensate for average impairment of earning capacity due to the disability.  In contrast, 38 C.F.R. § 4.16(b) does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).  

In this case, the Board finds the Veteran's service-connected disabilities do not render him unemployable.  The competent and uncontroverted medical opinions of record, in the form of VA examinations in March 2010 and April 2011, agree that the Veteran's service-connected disabilities do not preclude light manual labor or sedentary labor.  This is consistent with the Veteran's educational history of GED with college credit, and his training history of aptitude for electronics work.

To the degree that the Veteran is unable to obtain work due to psychiatric problems including substance abuse, these are not service-connected and are not for consideration in award of a TDIU.

The Veteran has asserted that he was precluded from returning to work due to medical problems in the form of his surgical scars, and that he could not thereafter obtain work due to mechanical problems with lifting.  However, as noted in detail above, the Veteran is not considered to be credible, having demonstrated a history of over-reporting his symptoms for secondary gain.  Accordingly, particularly since his lay assertions are directly controverted by medical opinion of record, his lay evidence is not sufficient to show unemployability.

Based on the evidence and analysis above the Board finds that the Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining a substantially gainful employment that would be consistent with his education and industrial background.  Accordingly, the criteria for award of a TDIU, to include on an extraschedular basis, are not warranted.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
  

ORDER

 Entitlement to disability compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder is denied.

Entitlement to an initial rating higher than 10 percent for hepatitis C infection is denied.

Entitlement to a TDIU is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


